IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-20493
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,
                                       Plaintiff-Appellee,

versus

WILSON VIDES CASTILLO,
                                       Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-92-CR-255-1
                        - - - - - - - - - -
                           April 12, 1996
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Wilson Vides Castillo appeals the denial of his motion for

relief pursuant to 28 U.S.C. § 2255.    Castillo argues that the

evidence was insufficient to support his conviction because he

could not be convicted of conspiring with government informant

agents, an uncorroborated informant's tip was inadmissible

hearsay and insufficient to support his conviction, and there was

no evidence that he knowingly conspired with his codefendant,

Hector Rocero.    He also argues that the search of Rocero's car

was illegal because the officer's lacked probable cause, the

search followed a pretextual stop, and Castillo lacked standing

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-20493
                                 -2-

to consent to the search of Rocero's home.    Castillo contends

that trial counsel was ineffective for failing to object that

Castillo could not be convicted for conspiring with a government

informant agent, that Rocero's incriminating, inconsistent,

perjurious hearsay statements were inadmissible, that the search

was illegal.     Castillo also argues his sentence should be

remanded because he disputed the hearsay statements of government

informant agents, thus there was no evidence in the presentence

report (PSR) of Castillo's guilt, and the district court failed

to make findings regarding the disputed facts as required by Fed.

R. Cr. P. 32(c)(3)(D).    However, this argument merely challenges

the sufficiency of the evidence to support his conviction.

     Castillo's argument that the search was illegal raises a

constitutional issue.    Although the district court did not

address the issue, the Government pleaded the procedural bar, and

Castillo has not shown cause for failing to raise this issue on

direct appeal or prejudice.    Thus, we refuse to review it.   See

United States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991) (en

banc), cert. denied, 502 U.S. 1076 (1992).

     We affirm the other issues for essentially the reasons

relied upon by the district court.    Castillo does not argue the

application of the sentencing guidelines issues raised in the

district court; those issues are abandoned.    Hobbs v.   Blackburn,

752 F.2d 1079, 1083 (5th Cir.), cert. denied, 474 U.S. 838

(1985).

     AFFIRMED.